   8:18-cv-00499-JFB-CRZ Doc # 23 Filed: 09/15/20 Page 1 of 2 - Page ID # 52




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

GLENN W. GUILLORY SR.,

                    Plaintiff,                                  8:18CV499

      vs.
                                                    FINAL PROGRESSION ORDER
UNION    PACIFIC                 RAILROAD                   (AMENDED)
COMPANY,

                    Defendant.


      The parties’ joint motion to amend the progression order (Filing No. 22) is
granted.

      Accordingly, IT IS ORDERED that the progression order is amended as
follows:

      1)    The Pretrial Conference is now scheduled to be held before the
            undersigned magistrate judge on September 8, 2021 at 9:00 a.m., and will
            be conducted by internet/telephonic conferencing. Counsel shall use the
            conferencing instructions assigned to this case to participate in the
            conference. The parties’ proposed Pretrial Conference Order and Exhibit
            List(s) must be emailed to zwart@ned.uscourts.gov, in Word format, by
            5:00 p.m. on September 3, 2021.

      2)    The deadline for completing written discovery under Rules 33, 34, and 36
            of the Federal Rules of Civil Procedure is February 26, 2021. Motions to
            compel discovery under Rules 33, 34, and 36 must be filed by March 12,
            2021.
            Note: A motion to compel, to quash, or for a disputed protective order shall
            not be filed without first contacting the chambers of the undersigned
            magistrate judge to set a conference for discussing the parties’ dispute.

      3)    The deadlines for complete expert disclosures for all experts expected to
            testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
            retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                   For the plaintiff(s):                October 27, 2020.
                   For the defendant(s):                December 30, 2020.
8:18-cv-00499-JFB-CRZ Doc # 23 Filed: 09/15/20 Page 2 of 2 - Page ID # 53




        NOTE: While treating medical and mental health care providers are
        generally not considered “specially retained experts,” their opinions arising
        from the care and treatment of the plaintiff must nonetheless be separately
        disclosed as required under Fed. R. Civ. P. 26(a)(2)(C). Moreover,
        disclosure of mental or medical provider opinions not formed for the purpose
        of providing care and treatment of the illness or disease at issue in this
        litigation (e.g. whether medical billings were fair and reasonable, the
        proximate cause of the disease or injury, etc.) must disclosed as required
        under Fed. R. Civ. P. 26(a)(2)(B).

  4)    The deposition deadline is February 26, 2021. The maximum number of
        depositions that may be taken by the plaintiffs as a group and the
        defendants as a group is 10.

  5)    The parties agree that in each case the maximum number of interrogatories,
        including subparts, that may be served by any party on any other party is
        100.

  6)    The deadline for filing motions to dismiss and motions for summary
        judgment is April 16, 2021.

  7)    The deadline for filing motions to exclude testimony on Daubert and related
        grounds is April 16, 2021.

  8)    All requests for changes of deadlines or settings established herein shall be
        directed to the undersigned magistrate judge, including all requests for
        changes of trial dates. Such requests will not be considered absent a
        showing of due diligence in the timely progression of this case and the
        recent development of circumstances, unanticipated prior to the filing of the
        motion, which require that additional time be allowed.


  Dated this 15th day of September, 2020.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
